 



Exhibit 10.1
AMENDMENT
TO THE
M.D.C. HOLDINGS, INC.
EXECUTIVE OFFICER PERFORMANCE-BASED COMPENSATION PLAN
     Pursuant to Paragraph A of Article V of the M.D.C. Holdings, Inc. Executive
Officer Performance-Based Compensation Plan approved by the Company’s
shareowners in 1994 (the “Plan”), Paragraph C of Article III of the Plan is
amended to read as follows:

  C.   The Committee shall have no discretion to make any payment to a Covered
Employee under the Plan in excess of the amount determined under paragraph B of
this Article III. However, the Committee may, in its sole discretion, reduce the
amount otherwise payable to any Covered Employee under paragraph B for any
fiscal year by determining, on or before the last day of the fiscal year, that
the payment to such Covered Employee shall not exceed a dollar amount then
specified by the Committee.

